DISMISS and Opinion Filed August 21, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00800-CV

                   THOMAS T. HEADEN III, Appellant
                               V.
  GEOFFREY BERG, ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC,
      ABUNDANT LIFE THERAPEUTIC SERVICES, LLC, SS OF MA, LLC,
 BLACKWISE, LLC, EVOLVE OUTREACH TEXAS LLC, PRESIDIUM PRIME, LLC,
   JASON RYAN FORD, MELVIN ANDERSON, AND LANCE TAYLOR, Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-15576

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Appellant sued fifteen defendants. Appellees, ten of those defendants, filed a motion to

dismiss pursuant to the Texas Citizens Participation Act (TCPA). See TEX. CIV. PRAC. & REM.

CODE ANN. § 27.003. Appellant appeals from the trial court’s June 11, 2019 order, granting that

motion in part. Generally, this Court has jurisdiction over final judgments and certain interlocutory

orders as permitted by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). A party may appeal only from an interlocutory order that denies a TCPA motion. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(12). Because the appealed order does not dispose of

all parties and claims and is not otherwise subject to an interlocutory appeal, the Court questioned

its jurisdiction over this appeal and instructed appellant to file a letter brief addressing our concern
with an opportunity for appellees to respond. Although, appellant did not comply, appellees filed

a letter brief agreeing with the Court’s assessment that it lacks jurisdiction over this appeal.

         Because the challenged order is not subject to an interlocutory appeal, we dismiss this

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE

190800F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THOMAS T. HEADEN III, Appellant                  On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00800-CV       V.                      Trial Court Cause No. DC-18-15576.
                                                  Opinion delivered by Chief Justice Burns.
 GEOFFREY BERG ABUNDANT LIFE                      Justices Molberg and Nowell participating.
 THERAPEUTIC SERVICES TEXAS,
 LLC, ABUNDANT LIFE THERAPEUTIC
 SERVICES, LLC, SS OF MA, LLC,
 BLACKWISE, LLC, EVOLVE
 OUTREACH TEXAS LLC, PRESIDIUM
 PRIME, LLC, JASON RYAN FORD,
 MELVIN ANDERSON, AND LANCE
 TAYLOR, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees GEOFFREY BERG ABUNDANT LIFE THERAPEUTIC
SERVICES TEXAS, LLC, ABUNDANT LIFE THERAPEUTIC SERVICES, LLC, SS OF MA,
LLC, BLACKWISE, LLC, EVOLVE OUTREACH TEXAS LLC, PRESIDIUM PRIME, LLC,
JASON RYAN FORD, MELVIN ANDERSON, AND LANCE TAYLOR recover their costs of
this appeal from appellant THOMAS T. HEADEN III.


Judgment entered August 21, 2019




                                            –3–